Citation Nr: 9914322	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-13 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include postoperative residuals of a lumbar disc.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
May 1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from adverse action by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1999, a hearing was held in 
Washington, D.C., before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
1999).


REMAND

Review of the record suggests that there are some medical 
records that may be available, but which have not been 
obtained.  These records, and the clinical history provided 
therein may be highly probative as to the claim at issue.

The service medical records are completely negative for any 
complaints or findings referable to the back.  The appellant 
contends that he had some shipboard treatment, and that those 
records are apparently lost.  The separation physical 
examination contains normal findings with reference to the 
spine.

It has been indicated that the appellant did not particularly 
trust doctors, and was seeking to remain independent from 
them during the immediately following service separation.  
For that reason, it is reported that while the veteran had 
continuing back pain during that time, he did not seek 
medical treatment.  In view of the intervening period of 
almost 20 years, clinical records of the initial post-service 
treatment, apparently in 1984, should be obtained.

The next information on file suggests that the appellant was 
treated in 1984 by Dr. George Wright.  Statements from Dr. 
Wright are on file to the effect that while he now 
specializes in psychiatry, for a period, including 1984, he 
had a private practice.  He notes seeing the veteran for back 
complaints related to service and prescribing medication.  It 
is unclear whether Dr. Wright had this recollection after 
looking at his treatment records, or whether the recollection 
was triggered by some other event.  In any event, medical 
records of the treatment, if available could be highly 
probative, especially with regard to any recorded clinical 
history.

Similarly, records on file reveal treatment with Dr. Eldridge 
McComick on October 13, 1987, and thereafter.  The 
handwritten portion of he note seems to suggest complaints of 
left leg sciatica for 1 year.  This note, however, does not 
read as if it were the initial visit to Dr. McCormick.  
Records of earlier visits could be probative as to clinical 
history.  This is especially true in view of statements made 
by Dr. McCormick concerning the relationship between current 
back pathology and service.  

Furthermore, hospital summaries and other records from the 
Blake Memorial Hospital, concerning the October 1987 disc 
surgery are not of record.  Clinical history provided therein 
could also be probative as to this case.

Finally, there is no VA opinion on file.  After all records 
are obtained, the case should be referred to a VA orthopedist 
to review and to enter an opinion.  

In view of the foregoing, this case is being REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant and representative as 
indicated, attempt to obtain copies of 
all treatment records from Dr. Wright; 
copies of all treatment records from Dr. 
McCormick prior to October 13,1987; and 
copies of the hospital summary and 
treatment records for the hospitalization 
at the Blake Memorial Hospital for disc 
surgery in October 1987.  If records are 
unavailable that should be noted for the 
claims folder.  If Dr. Wright has no 
records, he should be contacted to 
ascertain the basis of the opinion he has 
entered concerning service and current 
back pathology.  Specifically, he should 
indicate how he recalled the clinical 
history.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Thereafter, and whether any records 
are obtained or not, the claims folder 
(with all associated records) should be 
forwarded to a VA orthopedist or other 
similarly situated physician, for entry 
of an opinion as to the most likely 
etiology of current back pathology.  In 
that regard, the specialist should 
comment on the opinions of private care 
providers on file.  To the extent there 
is agreement or disagreement, that should 
be set forth along with the reasons and 
bases for the agreement/disagreement.  
The reviewer should opine whether it is 
more likely than not that current back 
pathology is related to a claimed in-
service strain during boot camp, or 
whether it is more likely than not do to 
some other event or occurrence.

Thereafter, the claim should be reviewed by the RO.  In the 
event the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the claim should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



